Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 17, 19, and 20 are pending as of the response and amendments filed on 2/11/22. Claims 1-16 and 18 have been canceled. 
The 103 rejection over Evans, WO 2018073687 is withdrawn in consideration of the 1.132 declaration of Tsong-Long Hwang, filed on 2/11/22, and the submitted reference of Jazieh et. al., Expert Rev. Anticancer Ther., vol. 19(11), pp. 917-919, publ. 2019. 
Claims 17, 19, and 20 are allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: although the closest prior art, Evans, WO 2018073687 (of previous record) teaches CDK inhibitors inclusive of ribociclib for treating pulmonary hypertension and related conditions, including acute lung injury, treatment of acute lung injury by administration of ribociclib is not exemplified. Furthermore, the 1.132 declaration of Tsong-Long Hwang states that around the filing date of the invention, therapy with CDK 4/6 inhibitors such as ribociclib was thought to be linked to the development of pulmonary toxicity in patients (see bulletin points 4 and 10-11 in 1.132 declaration; also see Jazieh et. al., Expert Rev. Anticancer Ther., vol. 19(11), pp. 917-919, publ. 2019). Therefore, one of ordinary skill in the art would not have had a reasonable expectation . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Claims 17, 19, and 20 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710. The examiner can normally be reached Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

SARAH . PIHONAK
Primary Examiner
Art Unit 1627



/SARAH PIHONAK/Primary Examiner, Art Unit 1627